Title: To John Adams from Oliver Wolcott, Jr., 14 April 1800
From: Wolcott, Oliver, Jr.
To: Adams, John


				
					
					Treasury Department, April 14, 1800.
				
				The Secretary of the Treasury respectfully submits the following observations, in obedience to the direction of the President of the United States.The project of a treaty proposed by the minister of His Britannic Majesty, for the reciprocal delivery of deserters from the land and naval service, does not sufficiently provide against the impressment of American Seamen, and is therefore deemed inadmissible. The ideas of the Secretary of the Treasury on this subject are stated in the counter–project hereto subjoined, and will be found to be essentially the same as those of the Secretary of State.The Secretary of the Treasury fully concurs in opinion with the Secretary of State, respecting the reply proper to be given to the notes of Mr. Liston, dated 2d and 4th February last, demanding the restitution of several American vessels, captured by British cruisers, and rescued by the crews of said vessels.All which is respectfully submitted by
				
					Oliver Wolcott, Secretary of the Treasury.
				
				
			